Name: Commission Regulation (EC) No 1941/95 of 4 August 1995 opening for the second half of 1995, and laying down detailed rules for the application of, the tariff quotas for live bovine animals weighing between 160 and 300 kilograms originating in and coming from the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic
 Type: Regulation
 Subject Matter: means of agricultural production;  political geography;  Europe;  tariff policy
 Date Published: nan

 No L 186/26 | EN | Official Journal of the European Communities 5. 8 . 95 COMMISSION REGULATION (EC) No 1941/95 of 4 August 1995 opening for the second half of 1995, and laying down detailed rules for the application of, the tariff quotas for live bovine animals weighing between 160 and 300 kilograms originating in and coming from the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic Whereas the Europe Agreements concluded with Poland (8), Hungary f), the Czech Republic ( 10) and the Slovak Republic (") provide for an annual tariff quota for imports of boivne animals weighing between 1 60 and 300 kilograms originating in and coming from Poland, Hungary, the Slovak Republic or the Czech Republic at a reduced 25 % levy ; whereas the reference quantity fixed in the Europe Agreements for 1995 is 277 200 head ; whereas the quan ­ tity of young male bovine animals for fattening, which is to be deducted from the above quantity, comes to 99 000 head in the first half of 1995 and 84 500 head in the second half ; whereas this leads to an annual tariff quota for 1995 of 93 700 head ; whereas Commission Regula ­ tion (EC) No 3170/94 of 21 December 1994 opening for the first half of 1995 and laying down detailed rules for the application of an import quota for live bovine animals weighing between 160 and 300 kilograms, originating in and coming from the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Repu ­ blic (&gt; 2), as amended by Regulation (EC) No 844/95 (13), provides for an initial quantity of 39 600 head on this quota for the first half of 1995 ; whereas the remaining quota of 54 100 head should now be opened for the second half of 1995 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3491 /93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3492/93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3296/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part (3), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3297/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States of the one part, and the Slovak Republic, of the other part (4), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (*) and in parti ­ cular Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (^, as last amended by Regulation (EC) No 424/95 0, and in particular Article 9 (2) thereof, Whereas, with a view to preventing speculation, the quan ­ tity available should be made available for operators able to show that they are carrying out a genuine activity involving trade in a significant number of animals with countries which are considered to be third countries on 31 December 1994 ; whereas in consideration of this and in order to ensure efficient management, a minimum of 50 animals should be required to have been exported or imported during 1994 by the operators concerned ; whereas a batch of 50 animals in principle constitutes a normal load and whereas experience has shown that the sale or purchase of a single batch is a minimum require ­ ment for a transaction to be considered real and viable ; (') OJ No L 319, 21 . 12. 1993, p. 1 . (2) OJ No L 319, 21 . 12. 1993, p. 4. (3) OJ No L 341 , 30. 12. 1994, p. 14 . (4) OJ No L 341 , 30. 12. 1994, p. 17. 0 OJ No L 349, 31 . 12. 1994, p. 105. ( «) OJ No L 148, 28 . 6. 1968, p . 24. H Of No L 45, 1 . 3 . 1995, p. 2. (8) OJ No L 348 , 31 . 12. 1993, p. 1 . 0 OJ No L 347, 31 . 12. 1993, p. 1 . ( ,0) OJ No L 359, 31 . 12. 1994, p. 1 . (") OJ No L 360, 31 . 12. 1994, p. 1 . 02) OJ No L 335, 23. 12. 1994, p. 43 . H OJ No L 85, 19 . 4. 1995, p . 20 . 5. 8 . 95 IEN Official Journal of the European Communities No L 186/27 Whereas, while recalling the provisions of the Agree ­ ments intended to guarantee product origin , the quotas in question should be managed using import licences ; whereas to this end rules should be set on submission of applications and the information to be given on applica ­ tions and licences, by way of derogation from certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for application of the system of import and export licences and advance fixing certificates for agricultural products ('), as last amended by Regulation (EC) No 1 199/95 (2), and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (3) ; whereas it should moreover be stipulated that licences are to be issued following a reflection period and where necessary with a flat-rate percentage reduction aplied ; Whereas under the Agreement on Agriculture concluded as part of the Uruguay Round of multilateral trade negoti ­ ations (4) the Community has undertaken to convert the variable agricultural levies into fixed customs duties with effect from 1 July 1995 ; whereas it is accordingly neces ­ sary to provide, as a temporary measure for the period 1 July 1995 to 31 December 1995, that the rate of reduc ­ tion of the full levy under the tariff quota should apply to the specific customs duties set in the common customs tariff ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 In order to qualify for the quota referred to in Article 1 : (a) applicants or import licences must be natural or legal persons who, at the time applications are submitted, must prove to the satisfaction of the competent authorities of the Member State concerned that they have imported and/or exported during 1 994 at least 50 animals falling within CN code 0102 90 and origina ­ ting in or intended for countries which are considered by their authorities to be third countries on 31 December 1994 ; applicants must be listed in the national VAT register ; (b) licence applications may be presented only in the Member State in which the applicant is so registered ; (c) licence applications shall relate to  a number equal to or greater than 50 head and  a quantity not exceeding 10 % of the total quan ­ tity available . Where applications for import licences exceed this quantity, they shall only be considered within the limits of the said quantity ; (d) Section 7 of licence applications and licences shall show the country from which the animals are imported and section 8 shall show the country of origin ; licences shall carry with them an obligation to import from one or more of the countries indicated in Article 1 ( 1 ); (e) Section 20 of licence applications and licences shall show at least one of the following wordings : HAS ADOPTED THIS REGULATION : Article 1 Reglamento (CE) n0 1941 /95, Forordning (EF) nr. 1941 /95, Verordnung EG) Nr. 1941 /95, Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1941 /95, Regulation (EC) No 1941 /95, RÃ ¨glement (CE) n ° 1941 /95, Regolamento (CE) n. 1941 /95, Verordening (EG) nr. 1941 /95, Regulamento (CE) n? 1941 /95, Asetus (EY) N:o 1941 /95, FÃ ¶rordnung (EG) nr 1941 /95. 1 . As part of the tariff quotas provided for in the Europe Agreements, a total of 54 100 head of live bovine animals falling within CN codes 01029041 or 0102 90 49 originating in and coming from Poland, Hungary, the Slovak Republic or the Czech Republic may hereby be imported in the second half of 1995 in ac ­ cordance with the provisions of this Regulation . 2. The specific duties fixed in the common customs tariff shall be reduced by 75 % in respect of the quanti ­ ties referred to in paragraph 1 . (f) at the time of acceptance of the declaration of release for free circulation, importers shall undertake to inform the competent authorities of the importing Member State, not later than one month after the date of import, of  the number of animals imported,  the origin of the animals. The authorities shall forward this information to the Commission before the beginning of each month . (') OJ No L 331 , 2. 12. 1988 , p. 1 . I1) OJ No L 119, 30. 5. 1995, p. 4. (3) OJ No L 143, 27. 6. 1995, p. 35. 0 OJ No L 336, 31 . 12. 1994, p. 23. No L 186/28 fEN Official Journal of the European Communities 5. 8 . 95 the full rate of customs duty shall be collected in respect of quantities in excess of those stated on the import licence . Article 5 1 . By derogation from Article 9 ( 1 ) of Regulation (EEC) No 3719/88 , rights arising from import licences issued pursuant to this Regulation shall not be transferable . 2. By derogation from Article 3 of Commission Regu ­ lation (EC) No 1445/95, the term of validity of import licences issued shall expire on 31 December 1 995. Article 3 1 . Licence applications may be lodged only from 22 to 29 August 1995 . 2. Where the same applicant lodges more than one application, all applications from that person shall be inadmissible . 3 . The Member States shall notify the Commission of the applications lodged not later than 18 September 1995. Such notification shall comprise a list of applicants and quantities applied for. All notifications, including notifications of 'nil ' applica ­ tions, shall be made by telex or fax, drawn up on the model in the Annex to this Regulation in the case where applications have been made . 4. The Commission shall decide to what extent quanti ­ ties may be awarded in respect of licence applications. If the quantities in respect of which licences have been applied for exceed the quantities available , the Commis ­ sion shall fix a single percentage reduction in the quanti ­ ties applied for. 5 . Subject to a decision to accept applications by the Commission , licences shall be issued at the earliest opportunity. 6 . Import licences shall be issued for a number equal to or greater than 50 head. If, because of the numbers applied for, the percentage reduction results in fewer than 50 head per import licence, the Member States shall, by drawing lots, allocate licences covering 50 head. If the remaining balance is less than 50 head, a single licence shall cover that quantity. 7. Licences issued shall be valid throughout the Community. Article 6 The animals shall be put into free circulation on the presentation of a movement certificate EUR 1 issued by the exporting country in accordance with Protocol 4 annexed to the Europe Agreements. Article 7 1 . Each animal imported under the arrangements referred to in Article 1 shall be identified by either :  an indelible tattoo, or  an official earmark or an earmark officially approved by the Member State on at least one of its ears. 2. The said tattoo or marks shall be so designed as to enable the date when the animal was put into free circula ­ tion and the identity of the importer to be established, by means of a record made when the animal is put into free circulation . Article 4 Without prejudice to the provisions of this Regulation, Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply. However, in the case of quantities imported under the terms of Article 8 (4) of Regulation (EEC) No 3719/88, Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1995. For the Commission Hans VAN DEN BROEK Member of the Commission 5. 8 . 95 EN Official Journal of the European Communities No L 186/29 ANNEX EC fax No (32 2) 296 60 27 Application of Regulation (EC) No 1941/95 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL SECTOR APPLICATION FOR LICENCES TO IMPORT AT REDUCED SPECIFIC DUTIES BASED ON THOSE GIVEN IN THE CCT Date : period : Member State Serial number Applicant (name and address) Quantity (head) Total Member State Fax No Tel . :